Memorandum: The order should be modified by disallowing the examination as to Items 10 and 15, and by directing that the examination be held at the Supreme Court, New York County, at Special Term, Part II, and the testimony taken either before a Supreme Court Justice assigned to that part or an official referee appointed by said court. All concur. (The order appealed from directs an examination of Patience Budd before trial.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ. [See post, p. 946.]